As filed with the Securities and Exchange Commission on Registration No._000-54830 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hoverink International Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 46-3590875 State or other jurisdiction incorporation or organization Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification Number) Hoverink International Holdings, Inc. 10250 Constellation Boulevard, Suite 2300 Century City, CA 90067 (888) 511-7358 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) With copies to Debbie Carter Chief Executive Officer Hoverink International Holdings, Inc. 10250 Constellation Boulevard, Suite 2300 Century City, CA 90067 (888) 511-7358 (Name, address, including zip code, and telephone number, Including area code, of agent for service) With copies to Inc. Plan (USA) 20 C Trolley Square Wilmington, DE 19806 302-428-1200Office 302-428-1274Fax Approximate Date of Commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462© under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company X The registrant hereby may this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said section 8(a), may determine. CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered per Share Proposed Maximum Offering Price Offering Price Maximum Aggregate Amount Amount of Registration Fee (1) (2) (Primary Offering) Common stock, $0.0001 Par value per share 156,520 shares $ $ (Secondary Offering) Common stock, $0.0001 Par value per share By the Selling Stockholders 1,692,000shares $ $ EXPLANATORY NOTE 1Estimated solely for purposed of calculating the registration fee under Rule 457(a) and (o) of the Securities Act. This Registration Statement on Form S-1 (the “Registration Statement”) is being filed to register the sale of up to 156,250 Shares at a fixed price of $6.40 per share in a direct offering (the “Primary Offering”) and the sale by the selling security holders of up to 1,692,000 common shares (the “Secondary Offering”) at a fixed price of $6.40 per share until such time as our common stock is quoted on the OTC Bulletin Board or OTCQB.See “Plan of Distribution” contained in the prospectus. We will only receive proceeds under the Primary Offering and we will not receive any proceeds from the sale of shares in the Secondary Offering. See “Use of Proceeds,” “Plan of Distribution and Determination of Offering Price” and “Dilution” in contained in the prospectus. 2 Previously paid. This Registration Statement contains only one prospectus and such prospectus will be the sole prospectus for the Primary Offering and the Secondary Offering. 2 The information contained in this registration statement is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This Preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. 156,250 SHARES COMMON STOCK HOVERINK INTERNATIONAL HOLDINGS, INC. We are offering up to 156,250 shares in a direct offering (the “Primary Offering”). The shares of common stock are immediately separable and will be issued separately, but will be purchased together in this Offering. The shares will be offered at a fixed price of $6.40 per share for the duration of the Primary Offering.There is no minimum number of shares that must be sold by us for the offering to close, and we will retain theproceeds from the sale of any of the offered shares that are sold.The offering is being conducted on a self-underwritten, best efforts basis, which means our Board of Directors and Executive officers who shall attempt to sell the shares.There is no minimum number of shares that must be sold by us for the Primary Offering to proceed and there is no assurance that we will sell any Shares under the Primary Offering. We will retain the proceeds from the sale of any of the offered shares. The shares to be sold by us will be sold on our behalf by our Board of Directors and Executive officers. This prospectus will permit our Board of Directors and Executive officers to sell the shares directly to the public, with no commission or other remuneration payable to them for any shares she may sell. The Board of Directors and Executive officers will sell the shares and intends to offer them to friends, family members and business acquaintances. In offering the securities on our behalf, they will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. The intended methods of communication include, without limitations, telephone and personal contact. For more information, see the section of this prospectus entitled "Plan of Distribution". We are subject to applicable provisions of the Exchange Act and the rules and regulations under it, including, without limitation, Rule 10b-5 and a distribution participant under Regulation M. All of the foregoing may affect the marketability of the common stock. All expenses of the registration statement including, but not limited to, legal, accounting, printing and mailing fees are and will be borne by us. The selling security holders named in this prospectus are offering 1,692,000 common shares (the “Secondary Offering”), which includes 1,692,000 common shares, all discussed elsewhere in this Prospectus. We will not receive any proceeds from the sale of shares being sold by selling security holders. The prices at which the selling security holders may sell their shares will be at a fixed price of $6.40 per share until such time as the shares of our common stock are traded on the OTC Bulletin Board sponsored by FINRA or OTCQB operated by OTC Markets Group, Inc. Although we intend to apply for quotation of our common stock on the OTC Bulletin Board or OTCQB through a market maker, public trading of our common stock may never materialize. If our common stock becomes traded on the OTC Bulletin Board or OTCQB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders The selling security holders may resell their shares to or through underwriters, broker-dealers or agents, who may receive compensation in the form of discounts, concessions or commissions. In addition, the selling security holders and any broker-dealers who execute sales for the selling security holders may be deemed to be an “underwriter” in connection with such sales. The selling security holders named in this prospectus will bear the costs of all commission or discounts, if any, attributable to the sale of their shares. We are bearing the costs, expenses and fees associated with the registration of the common shares in this prospectus. See “Plan of Distribution and Determination of Offering Price.” The Primary Offering and the Secondary Offering will terminate nine months after this registration statement is declared effective by the SEC. We plan to continue to update the registration statement even after the Offering of the shares has terminated. We do not have any arrangements to place any proceeds of the offering in escrow, trust or any other similar account We requested that NASDAQ reserve the ticker symbol "HRNK" and “HOVR” for Hoverink International Holdings, Inc. The Reservations listed hereto have been approved and will be reserved for Hoverink International Holdings, Inc. for twenty four months from the date of the reservation 15 July 2017. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”). See "Description of Business” and “Risk Factors.” The purchase of the securities offered through this prospectus involves a high degree of risk. You should carefully read and consider the section of this prospectus titled “Risk Factors” on page 3 before buying any common shares. Neither the SEC nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. This Prospectus is dated September 4, 2015 3 About Us We are an emerging growth company as defined in Section 2(a) (19) of the Securities Act. Pursuant to Section 107 of the Jumpstart Our Business Startups Act, we may take advantage of the extended transition period provided in Section 7(a) (2) (B) of the Securities Act for complying with new or revised accounting standards, meaning that we can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have chosen to take advantage of the extended transition period for complying with new or revised accounting standards applicable to public companies to delay adoption of such standards until such standards are made applicable to private companies. Accordingly, our financial statements may not be comparable to the financial statements of public companies that comply with such new or revised accounting standards. We are not a blank check company and our business plan does not include engaging in a merger or acquisition with an unidentified company, companies, entity, or person. The Company intends to develop and operate Hoverink recreational centers in strategic locations throughout the United States. Hoverink shall derive 90% of its income in a “Qualifying Income” method as defined in Section 7704(d) of the U.S. Internal Revenue Code. It shall derive its Qualifying Income primarily due to receiving 90% of its income from the prepaid rents collected from real property or the gain from the sale or disposition of real property within our Hoverink for the first 1-5 years. The Company plans to build Hoverink Entertainment centers featuring Hoverink Hover boards and Hoverink Hover Cars and generate revenues from the sale of prepaid rents which allow us to qualify for the “Qualifying Income” method as defined in Section 7704(d) of the U.S. Internal Revenue Code and Hover time for our Hoverink Hover boards and Hoverink Hover Car rentals and from our indoor Hoverink advertisers who purchase Hologram Advertising packages within Hoverink. The Company's intends to primarily focus on Hovering for entertainment at Hoverink in the Company’s Hoverink Hover Cars or Hoverink Boards & SPACE WATCH.The company intends to generate advertising revenues by the sale of advertising packages to advertisers seeking to display their brand names in Holographic image form from an Orbital Geostationary Satellite – SPACE WATCH. The Orbital satellite can advertise our client’s brand names in hologram form from space for billions of people to see from Earth while the SPACE WATCH Satellite completes low and medium earth orbits. We have filed five (5) trademark applications and consider these as intangible assets. The Company’s proprietary accomplishments rest in that the Hoverink provides the hover sensation which is controlled by the Hoverink control tower. Through the use of the Company’s signature Hoverink Boards which will be available for rent. The boards assist in the hover phenomena by attaching to the Hoverink shoes which the boarder must wear during hover flight. (“Primary Offering”) Hoverink International Holdings, Inc. (“Hoverink International Holdings, Inc.” “Company,” “we,” or “us.”) We are offering up to 156,250 shares in a direct offering (the “Primary Offering”). The shares of common stock are immediately separable and will be issued separately, but will be purchased together in this Offering. The shares will be offered at a fixed price of $6.40 per share for the duration of the Primary Offering.There is no minimum number of shares that must be sold by us for the offering to close, and we will retain theproceeds from the sale of any of the offered shares that are sold.The offering is being conducted on a self-underwritten, best efforts basis, which means our Board of Directors and Executive officers, will attempt to sell the shares. There is no minimum number of shares that must be sold by us for the Primary Offering to proceed and there is no assurance that we will sell any Shares under the Primary Offering. This prospectus will permit our Board of Directors and Executive officers to sell the shares directly to the public, with no commission or other remuneration payable to them for any shares they may sell. The Board of Directors and Executive officers will sell the shares and intends to offer them to friends, family members and business acquaintances. In offering the securities on our behalf, they will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. The intended methods of communication include, without limitations, telephone and personal contact. For more information, see the section of this prospectus entitled “Plan of Distribution”. (“Secondary Offering”) The selling security holders named in this prospectus are offering 1,692,000 common shares (the “Secondary Offering”), which includes 1,692,000 common shares, all discussed elsewhere in this Prospectus. We will not receive any proceeds from the sale of shares being sold by selling security holders. The prices at which the selling security holders may sell their shares will be at a fixed price of $6.40 per share until such time as the shares of our common stock are traded on the OTC Bulletin Board sponsored by FINRA or OTCQB operated by OTC Markets Group, Inc. Although we intend to apply for quotation of our common stock on the OTC Bulletin Board or OTCQB through a market maker, public trading of our common stock may never materialize. If our common stock becomes traded on the OTC Bulletin Board or OTCQB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders 4 The selling security holders may resell their shares to or through underwriters, broker-dealers or agents, who may receive compensation in the form of discounts, concessions or commissions. In addition, the selling security holders and any broker-dealers who execute sales for the selling security holders may be deemed to be an “underwriter” in connection with such sales. The selling security holders named in this prospectus will bear the costs of all commission or discounts, if any, attributable to the sale of their shares. We are bearing the costs, expenses and fees associated with the registration of the common shares in this prospectus. See “Plan of Distribution and Determination of Offering Price.” The common stock offered by this prospectus is being offered by the company. The common stock may be sold or distributed from time to time by the company directly to one or more purchasers or through brokers, dealers, or underwriters who may act solely as agents at market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or at fixed prices, which may be changed. The sale of the common stock offered by this prospectus could be effected in one or more of the following methods: ordinary brokers’ transactions, transactions involving cross or block trades, through brokers, dealers, or underwriters who may act solely as agents, “at the market” into an existing market for the common stock, in other ways not involving market makers or established business markets, including direct sales to purchasers or sales effected through agents; in privately negotiated transactions; or any combination of the foregoing. The proceeds from the sale of the shares in this offering will be payable to the Company. All subscribed funds will be held in a noninterest-bearing account pending the completion of the offering of which there is no minimum number of shares that must be sold. The offering will be completed 180 days from the effective date of this prospectus, unless extended by our board of directors for an additional 180 days. All subscription agreements and checks for payment of shares are irrevocable (except as to any states that require a statutory cooling-off period or rescission right). For more information, see the section of this prospectus entitled "Plan of Distribution". The Company is a development stage company and our independent registered auditors included an explanatory paragraph in their opinion on our financial statements as of and for the period ended June 30, 2015 that states that Company losses from operations raise substantial doubt about our ability to continue as a going concern. Because this offering is self-underwritten and there is no minimum amount of shares that must be sold, the Company may lose money from this offering if the proposed proceeds of this offering are substantially less than the estimated costs of this offering. There is currently no public or established market for our shares. Consequently, our shareholders will not be able to sell their shares in any organized market place and may be limited to selling their shares privately. Accordingly, an investment in our Company is an illiquid investment. The Company has yet to identify and acquire properties for the development of its Hoverink recreational centers. Currently, the Company is working to develop the hover phenomena and identify potential properties for the development of its Hoverink centers. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE "RISK FACTORS" Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum Offering $ $ $ This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. INVESTING IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE OUR SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE "RISK FACTORS" We are selling the shares without an underwriter and may not be able to sell all or any of the shares offered herein. The prices at which the selling security holders may sell their shares will be at a fixed price of $6.40 per share until such time as the shares of our common stock are traded on the OTC Bulletin Board sponsored by FINRA or OTCQB operated by OTC Markets Group, Inc. Although we intend to apply for quotation of our common stock on the OTC Bulletin Board or OTCQB through a market maker, public trading of our common stock may never materialize. If our common stock becomes traded on the OTC Bulletin Board or OTCQB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. 5 NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES, AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. The date of this prospectus is September 4, 2015. 6 Table of Contents Prospectus Summary 7 The Business 8 Summary Financial Data 10 The Offering 11 Risk Factors 18 NASDAQ Ticker Symbol Reservation 24 Use of Proceeds 24 Dilution 27 Dividend Policy 30 Market for Securities 30 Description of Securities 12 Use of Proceeds 24 Plan of Operation 21 Forward Looking Statement 32 Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Plan of Operation 33 Liquidity 35 The Business 37 Intellectual Property 40 Litigation 42 Property 42 Management 42 Executive Compensation 45 Principal Stockholders 47 Description of Capital Stock 47 Transfer Agent 48 Plan of Distribution 49 OTCQB/OTCBB Considerations 51 Section 15(g) of the Exchange Act 51 State Securities – Blue Sky Laws 52 Legal Matters 53 Experts 53 Other expenses of Issuance and Distribution 54 Indemnification of Directors and Officers 55 Recent Sales of Unregistered securities 56 Undertakings 59 Financial Statements 67 7 PROSPECTUS SUMMARY This summary highlights some information from this prospectus, and it may not contain all the information important to making an investment decision. A potential investor should read the following summary together with the more detailed information regarding the Company and the common stock being sold in this offering, including “Risk Factors” and the financial statements and related notes, included elsewhere in this prospectus. The Company History In February 2015, the Company implemented a change of control by issuing shares to new shareholders, redeeming shares of existing shareholders, electing new officers and directors and accepting the resignations of its then existing officers and directors.In connection with the change of control, the shareholders of the Company and its board of directors unanimously approved the change of the Company’s name from Sky Run Acquisition Corporation to Hoverink International Holdings, Inc. Prior to this the company was a shell as defined in Rule 405. The company ceased being a shell as of Feb 15th 2015. The Company is a development stage company focusing on the development of recreational amusement parks based upon innovative Hoverink Hover Car and Hoverink Hover Board technology. Hoverink shall derive 90% of its income in a “Qualifying Income” method as defined in Section 7704(d) of the U.S. Internal Revenue Code. Qualifying Income primarily due to it may receive most of its income from the prepaid rents collected from real property or the gain from the sale or disposition of real property within our Hoverink. The Company plans to build Hoverink Entertainment centers featuring Hoverink Hover boards and Hoverink Hover Cars and generate revenues from the sale of prepaid rents, Hover time and from our indoor Hoverink advertisers who purchase Hologram Advertising packages within Hoverink. Space Watch - Orbital Geostationary Satellite Holographic Advertising from space for Billions to see on Earth. The company also intends to generate advertising revenues by the sale of advertising packages to advertisers seeking to display their brand names in Holographic image form from an Orbital Geostationary Satellite – SPACE WATCH. The Orbital satellite can advertise our client’s brand names in hologram form from space for billions of people to see from Earth while the SPACE WATCH Satellite completes low and medium earth orbits The Company was incorporated in the State of Delaware in July 2013, and was formerly known as Sky Run Acquisition Corporation (“Sky Run” or “Sky Run Acquisition”). The Company is located at 10250 Constellation Boulevard, Suite 2300 Century City, CA 90067 (888) 511-7358. Risks and Uncertainties facing the Company As a development stage company, the Company has no operating history and is expected to continuously experience losses in the near term.The Company shall derive 90% of its income in a “Qualifying Income” method as defined in Section 7704(d) of the U.S. Internal Revenue Code and intends to receive its “Qualifying Income” from the sale and or collection of prepaid rents to third parties like restaurants and other retail stores within our Hoverinks as the target source of revenue for the Hoverink under this method we have “Qualifying Income” as defined in Section 7704(d) of the U.S. Internal Revenue Code. We shall need to locate additional financing in order to continue our developmental plans.As a development stage company, management of the Company must build and market its initial construction and development plans in order to execute the business plan of the Company on a broad scale. Space Watch Satellite is defined as an Orbital Geostationary Satellite Broadcasting Holographic Advertising from Space. The Company may not obtain the best Orbital Arc or the orbital slots assigned to the Space Watch Satellite may not reach the target audience of the advertisers utilizing our Space Watch Advertising Platform. The most valuable orbital arc is over North America 60 and 135 degrees. The FCC ultimately controls any License Assignments it will be difficult to license our Hologram Broadcast rights to any third party mainly because the Communications Act requires prior FCC approval for the assignment of a license or transfer of control of an FCC licensee. Third parties may oppose the Company’s 8 applications to assign, transfer or acquire Hologram Broadcast rights or broadcast licenses. If the FCC denied the Space Watch Satellite its Holographic broadcast license; or its Holographic broadcast license renewal or revoked the Holographic broadcast license for one of the Company’s Orbital Geostationary Satellites, the Company would lose its authority to operate the Orbital Geostationary Satellite Hologram Advertising Program for advertisers seeking to advertise their brand names in hologram form from space for billions of people to see from Earth while the SPACE WATCH Satellite completes low and medium earth orbits . Since the most valuable Orbital Arc is over North America 60 and 135 degrees We may not ascertain this favorable orbital slot; if not, our advertisers would not fully reach their intended audience and our business could suffer. One of the biggest challenges facing the Company will be in securing adequate capital to acquire properties and develop its recreational centers and products. Likewise, operating the Company will need to secure sufficient capital to operate the recreational centers. Secondarily, following development of its products and properties, a major challenge will be implementing effective sales, marketing and distribution strategies to reach the intended end customers.The Company has considered and devised its initial sales, marketing and advertising strategy, however, the Company will need to skillfully implement this strategy in order to achieve success in its business. Due to these and other factors, the Company’s need for additional capital, the Company’s independent auditors have issued a report raising substantial doubt of the Company’s ability to continue as a going concern. Business The Company is focused on the development of its groundbreaking Hoverink amusement parks. Hoverinks are the Company’s signature recreational area, where the hover phenomena can safely occur. The required components, including Hoverink Hover boards, Hoverink suits, Hoverink shoes and Hoverink Hover cars will be available for rental. The Company intends to develop and operate Hoverink recreational centers in strategic locations throughout the United States. Hoverink shall derive 90% of its income in a “Qualifying Income” method as defined in Section 7704(d) of the U.S. Internal Revenue Code. It shall derive its Qualifying Income primarily due to receiving 90% of its income from the prepaid rents collected from real property or the gain from the sale or disposition of real property within our Hoverink for the first 1-5 years. The Company plans to build Hoverink Entertainment centers featuring Hoverink Hover boards and Hoverink Hover Cars and generate revenues from the sale of prepaid rents, Hover time and from our indoor Hoverink advertisers who purchase Hologram Advertising packages within Hoverink. The Company’s proprietary accomplishments rest in that the Hoverink provides the hover sensation which is controlled by the Hoverink control tower. Through the use of the Company’s signature Hoverink Boards which will be available for rent. The boards assist in the hover phenomena by attaching to the Hoverink shoes which the boarder must wear during hover flight. At Hoverink,it is estimated that by 2020 we will have over 4 billion activeHoverink users who have registered theirHoverink Flight demographics to be calculated by our smart rink and then stored on the Hoverink social media platform for when they attend Hoverink so their flight rink output required capacities are always stored in our database. Hoverink as a social media platform is based on the fact that users will be able to freelycreate their profile on the Hoverinksocial media platform. Note: our platform is specifically for Hoverink users to upload profile demographics associated with our Hoverink Smart Rink technologies; which both calculates and calibrates the hover phenomena for each Hoverink user. Via our platform,the Hoverink smart rink is provided with theHoverink user’s height and weight differentials and their Hoverink flight is calculated and calibrated by the smart rink. The Hover gram hologram advertising package ​works in conjunction with the rink andis designed as a means for advertisers to influence spending habits of our attendees via hologram images​ within our Hoverink dome The Hoverink social media platform retains information about each Hoverink user's height and weight differentials and calculates the Hoverink hover board or Hoverink hover car users flight data and stores it accordingly and provides the smart rink with required calculations to create and sustain the hover phenomenon for our Hoverink hover cars and Hoverink hover boards. Our Hover gram advertising platform is used to provide our 9 Hoverink amusement parkattendees and patrons of our Hoverink dome recreation facilities a means to receive communications services via holographic advertising of brands that seek to increase awareness or influence spending in our indoor parks. This Hover gram advertising platform provides information about entertainment, amusements and recreation over the internet” and displays such images of our paid advertisers brands hologram form within Hoverink. The company also intends to generate advertising revenues by the sale of advertising packages to advertisers seeking to display their brand names in Holographic image form from an Orbital Geostationary Satellite – SPACE WATCH. The Orbital satellite can advertise our client’s brand names in hologram form from space for billions of people to see from Earth while the SPACE WATCH Satellite completes low and medium earth orbits. 10 PART I ITEM 1. FINANCIAL STATEMENTS HOVERINK INTERNATIONAL HOLDINGS, INC. Condensed Balance Sheets (Unaudited) June 30, 2015 December 31, ASSETS Current Assets Prepaid expense-current $ $
